Citation Nr: 1308532	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a muscle tear of the rectum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Due to the Veteran's relocation, this appeal was certified to the Board by the RO in Atlanta, Georgia.  

This matter was most recently before the Board in February 2011 at which time it was remanded to the VA's Appeals Management Center (AMC) located in Washington, DC, so that additional development could be undertaken.  The Board's action was preceded by the conduct of a hearing before the Board, sitting at the RO.  Following the AMC's completion of the actions sought, the case was returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In February 2013, the Board advised the Veteran in writing that the Veterans Law Judge who had conducted his Board hearing at the RO in October 2010 was no longer employed by the Board.  He was also informed of his right to another hearing before a Veterans Law Judge who would decide his appeal.  In a statement received by the Board later in February 2013, the Veteran indicated that he wished to appear at another hearing before the Board via videoconference at the RO.  Remand is thus required to effectuate the Veteran's request for another hearing.  

Accordingly, this case is REMANDED for the following action: 

The Veteran should be afforded a videoconference hearing before the Board, with the Veteran being in attendance at the RO, at the next available opportunity. 

The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


